DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                
This office action is in response to the RCE filed on 6/8/2022.  Claims 1, 3, 6-9, 11-13, 15, 17-21 remain pending with claims 1, 21 have been amended.                                                                 

Allowable Subject Matter
Claims 1, 3, 6-9, 11-13, 15, 17-21 which are now renumbered as claims 1-15 are allowed.  For reason of allowance, please see Applicants’ remarks filed on 5/26/2022.                              

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”              
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 517-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    					 
                                                                                         /FRED TZENG/                                                                                         Primary Examiner, Art Unit 2625                                                                                                               

FFT
July 02, 2022